PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/282,561
Filing Date: 30 Sep 2016
Appellant(s): Yang et al.



__________________
Elizabeth Iglesias
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
8/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Applicant’s argument:
[Remarks, P. 7] Sense AMP SA2 of Webster does not disclose the “at least one station” recited in claim 1.

Examiner’s response:
The term “at least one station” is not explicitly defined in applicant’s specification. As such, “at least one station” can be construed be a node or switch. 
The sense AMP of Webster is part of the nodes 2 and 4, fig. 1. These nodes can transmit data to/from any functional modules M1 – M9, fig. 1. 


Applicant’s argument:
[Remarks, P. 8 - 9] Appellant notes that Webster makes no mention of a transaction ID for the same SA2. Thus, a skilled artisan would have had no motivation to modify the circuit of Webster to improve a slave transaction ID that is not even shown to be used or useful in the circuit of Webster. 


Examiner’s response:

In response to applicant's argument that “Webster makes no mention of a transaction ID”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Pulla’s system improves identification of master and slave via the bus matrix 112, fig. 1 because the matrix 112 allows the bus widths to be adjusted.  As such, it would have been obvious to one of ordinary skill in the art to combine the system of Webster and Pulla to improve the identification of the connected master and slave device. 



Applicant’s argument:

[Remarks, P. 9] Webster And Grupp Do Not Disclose the “ASIC-Based Hard Core Embedded in the FPGA ” Recited in Claim 1.


Examiner’s response: 
FPGA stands for Field Programmable Gate Array. It is an integrated circuit which can be “field” programmed to work as per the intended design. 


	Furthermore, Grupp discloses ASIC-Based Hard Core 160 embedded in the FPGA IC of fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Webster and Grupp before him or her, to modify the FPGA of Webster to include the hybrid IC of Grupp.
The suggestion/motivation for doing so would have been to take advantage of both the FPGA (design flexibility) and the ASIC (low power, high performance, and low test pin count), col. 1, lines 18 -
23.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JUANITO BORROMEO III/
Assistant Examiner, Art Unit 2184                                                                                                                                                                                         Conferees:
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184        
                                                                                                                                                                                                /KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                    


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal